Citation Nr: 0609798	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from September 1970 to November 1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of such remand was to 
obtain additional development.  Following the AMC's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran seeks corrective action on the basis of the 
holding in Stegall v. West, 11 Vet.App. 268, 271-71 (1998), 
due to the failure of the VA examiner in July 2005 to set 
forth any specific finding or opinion as to the current 
status of the veteran's congestive heart failure.  That 
information had been requested by the Board in its May 2005 
remand.  The undersigned concurs and, thus, further remand is 
required.  

In addition, on the VA medical examination in July 2005, it 
was estimated that the veteran's exercise tolerance was in 
the range of 5-6 METs.  It was further indicated that a 
thallium stress test had been ordered to exclude the presence 
of reversible ischemia, but that the veteran had thereafter 
indicated that he did not wish to undergo such a test after 
consulting with his private physicians, but was willing to 
submit to an exercise treadmill test.  As was noted by the 
examining VA cardiologist, the veteran had been unable to 
walk on a previous treadmill test, due to significant 
dyspnea.  Another VA staff physician reported that no 
exercise treadmill test was to be scheduled, as it had been 
left that the veteran would pursue such testing through his 
private primary care physician.  The record does not now 
contain any records relating to recent exercise treadmill 
testing by any VA or non-VA source, and the most recent 
records from the veteran's private treating physician are 
dated in 1999.  Further actions are needed to secure any and 
all recent records of private medical care, including any 
relating to recent cardiac testing.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and requested to provide the 
names and addresses of those VA and non-
VA medical professionals who have 
evaluated and treated him for his 
service-connected hypertensive heart 
disease from 1999 to the present, 
including but not limited to W. Milawski, 
M.D., of Jacksonville, Texas.  He should 
also be asked whether he has undergone 
any recent cardiac testing, inclusive of 
an exercise treadmill test, and if so, 
the date and location, including street 
address, of any such testing should be 
obtained from him.  Once such information 
is received from the veteran, the RO/AMC 
must obtain all pertinent VA and non-VA 
medical records not already on file for 
inclusion in the veteran's claims folder.  

2.  Thereafter, the report involving a VA 
medical examination conducted on July 27, 
2005, by R. P. Motaparthi, M.D., must be 
returned to Dr. Motaparthi for the 
preparation of an addendum to his earlier 
report. If Dr. Motaparthi is unavailable, 
the veteran must be accorded a separate 
VA medical examination by another 
cardiologist.  The entirety of the 
veteran's claims folder must be made 
available to Dr. Motaparthi or his 
designee for review.

Ultimately, the examiner must answer the 
following:

Does the veteran have chronic 
congestive heart failure, and, 
if so, on what basis is it 
shown?

3.  Lastly, the issue on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


